DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.

Information Disclosure Statement
The information disclosure statements filed 2/06/2020 and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 2/06/2020 appears to be acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim needs to be rewritten because it appears as if it were intended to depend from claim 6, but it depends from claim 1.  The first clause (“wherein applying . . .”) of claim 7 lacks antecedent basis.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the first “the” in line 2 should be deleted due to lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plano Morillo et al. US 20140255185 (“Plano”).

Re claim 1, Plano (Figs. 1-3) teaches a method for controlling pitching of at least one rotor blade of a wind turbine, the method comprising: receiving, via one or more position localization sensors, position data relating to the at least one rotor blade of the wind turbine; determining, via a controller, a blade deflection signal of the at least one rotor blade based on the position data; and, determining, via a computer-implemented model stored in the controller, a pitch command for the at least one rotor blade as a function of the blade deflection signal and an azimuth angle of the at least one rotor blade [32-37].

Re claim 17, Plano (Figs. 1-3) teaches a system for controlling pitching of at least one rotor blade of a wind turbine, the system comprising: one or more position localization sensors for generating position data relating to the at least one rotor blade of the wind turbine; a controller communicatively coupled to the one or more position localization sensors, the controller configured to perform a plurality of operations, the plurality of operations comprising: receiving the position data relating to the at least one rotor blade of the wind turbine; determining a blade deflection signal of the at least one rotor blade based on the position data; and, determining a pitch command for the at least one rotor blade as a function of the blade deflection signal and an azimuth angle of the at least one rotor blade [32-37].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8, 9,  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plano Morillo et al. US 20140255185 (“Plano”) in view of Hauschild US 20220235738.

Re claim 2, Plano teaches claim 1.  Plano does not teach wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof.
Hauschild teaches wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof [10] (Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Plano with “wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof” as taught by Hauschild, for the advantage of accurately determining the position of the rotor blades to within a few centimeters [10].

Re claim 3, Plano and Hauschild teach claim 2, and Hauschild further teaches wherein the one or more position localization sensors comprise the one or more RTK sensors [10].

Re claim 4, Plano and Hauschild teach claim 3, and Plano further teaches wherein the one or more RTK sensors comprise a base station and a plurality of mobile stations communicatively coupled to the base station, the plurality of mobile stations being installed on the rotor blade (plurality of sensor positions considered to be taught by “derived from the flapwise and edgewise signals that comes from the load measuring system” in [34]).  Otherwise, the Office respectfully submits that with RTK according to Hauschild, the claim describes what RTK is and does (e.g., see Fig. 2 and description therefor of Hauschild, and [10]).  

Re claim 5, Plano and Hauschild teach claim 4, and Hauschild further teaches wherein receiving the position data relating to the rotor blade of the wind turbine further comprises: receiving, via the controller, three-dimensional or two-dimensional position data relating to a position of the base station; and, receiving, via the controller, three-dimensional or two-dimensional position data relating to a position of each of the plurality of mobile stations [10].  Again, like in claim 4, claim 5 is considered to disclose what RTK inherently is and does, or otherwise would have been readily obvious under the circumstances.

Re claim 8, Plano and Hauschild teach claim 1, and Plano further teaches adding a collective pitch angle demand to the pitch command for the at least one rotor blade [31-32 and 47].

Re claim 9, Plano and Hauschild teach claim 1, and Hauschild further teaches wherein the wind turbine is part of a wind farm comprising a plurality of wind turbines and a farm-level controller, the one or more position localization sensors communicating with the farm-level controller directly using an existing network of the wind farm or a wireless communication system (reasonably disclosed in Fig. 2 and description therefor)

Re claim 18, Plano teaches claim 17.  Plano does not teach wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof.
Hauschild teaches wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof [10] (Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Plano with “wherein the one or more position localization sensors comprise one or more of the following: one or more real-time kinematic (RTK) sensors, one or more inertial navigation system (INS) sensors, one or more global positioning system (GPS) sensors, or combinations thereof” as taught by Hauschild, for the advantage of accurately determining the position of the rotor blades to within a few centimeters [10].

Re claim 19, Plano and Hauschild teach claim 17, and Hauschild further teaches wherein the one or more position localization sensors comprise the one or more RTK sensors [10].  Plano further teaches wherein the one or more RTK sensors comprise a base station and a plurality of mobile stations communicatively coupled to the base station, the plurality of mobile stations being installed on the rotor blade (plurality of sensor positions considered to be taught by “derived from the flapwise and edgewise signals that comes from the load measuring system” in [34]).  Otherwise, the Office respectfully submits that with RTK according to Hauschild, the claim describes what RTK is and does (e.g., see Fig. 2 and description therefor of Hauschild, and [10]).  

Re claim 20, Plano and Hauschild teach claim 19, and Hauschild further teaches wherein receiving the position data relating to the rotor blade of the wind turbine further comprises: receiving, via the controller, three-dimensional or two-dimensional position data relating to a position of the base station; and, receiving, via the controller, three-dimensional or two-dimensional position data relating to a position of each of the plurality of mobile stations [10].  Again, like in claim 19, claim 20 is considered to disclose what RTK inherently is and does, or otherwise would have been readily obvious under the circumstances.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plano Morillo et al. US 20140255185 (“Plano”) in view of Thomsen et al. US 20220220936 (“Thomsen1”).

Re claim 6, Plano teaches claim 1.  Plano further teaches wherein determining, via the computer-implemented model stored in the controller, the pitch command for the at least one rotor blade as a function of the blade deflection signal and the azimuth angle [33-37] further comprises: applying, via the controller, direct-quadrature (d-q) transformation to the blade deflection signal to transform the blade deflection signal into d-q coordinates [33-37] (“Park’s transformation” is the same as direct-quadrature transformation); and, inversing the d-q transformation to transform the d-q coordinates into the pitch command for the at least one rotor blade [33-37].
Plano does not teach in this process filtering the d-q coordinates, and using the filtered coordinates when inversing the d-q transformation.
Thomsen1 teaches filtering the d-q coordinates, and using the filtered coordinates when inversing the d-q transformation [8, 16, 17, 19, 20].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Plano with “filtering the d-q coordinates, and using the filtered coordinates when inversing the d-q transformation” as taught by Thomsen1, for the advantage of attenuating edgewise vibrations of a blade [8, 16, 17, 19, 20].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plano Morillo et al. US 20140255185 (“Plano”) in view of Thomsen et al. US 20220220936 (“Thomsen1”), and further in view of Kanev et al. US 20110229300.

Re claim 7, Plano teaches claim 1.  Plano further teaches wherein applying the d-q transformation to the blade deflection signal to transform the blade deflection signal into d-q coordinates further comprises: determining a blade bending moment of the at least one rotor blade using the blade deflection [33-37].
 Plano does not teach calculating the d-q coordinates as a function of the blade bending moment and the azimuth angle.
Thomsen1 is cited here to show that various transformations are interchangeable (see [19]).  The point here is that Plano teaches a Park transformation (d-q transformation) [33], whereas Kanev teaches a Coleman transformation.  Despite this, it is apparent from Thomsen1 [19] that the teachings of Kanev are reasonably applicable to Plano.  Kanev demonstrates that coordinates may be based on the moment and azimuth angle (see [10-19]).  It is reasonably obvious then that the same may be applied for a Park transformation, as in Plano [33].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Plano with “determining a blade bending moment of the at least one rotor blade using the blade deflection” as taught by Thomsen1 and Kanev, as simply another manner of performing the analysis on which a pitch signal is generated based on deflection and azimuth angle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plano Morillo et al. US 20140255185 (“Plano”) in view of Thomsen et al. US 20210231102 (“Thomson2”).

Re claim 10, Plano teaches claim 1.  Plano does not teach further comprising adjusting the pitch command of the at least one rotor blade by a pitch angle offset so as to correct for pitch misalignment of the at least one rotor blade.
Thomsen2 teaches adjusting the pitch command of the at least one rotor blade by a pitch angle offset so as to correct for pitch misalignment of the at least one rotor blade [4].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Plano with adjusting the pitch command of the at least one rotor blade by a pitch angle offset so as to correct for pitch misalignment of the at least one rotor blade as taught by Thomsen, for the advantage of suppressing an existing disturbance from a pitch misalignment [4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Additional RTK references (claims 2-5 and 18-20):
US 20200005655 [33, 43, 54];
US 20190203698 [21, 31];
US 20180372886 [9]; and 
US 20060033338 [84].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746